

116 HRES 537 IH: Expressing the sense of the House of Representatives regarding United States policy recognizing the Assyrian Genocide.
U.S. House of Representatives
2019-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 537IN THE HOUSE OF REPRESENTATIVESAugust 2, 2019Mr. Harder of California submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives regarding United States policy recognizing the
			 Assyrian Genocide.
	
 Whereas the Ottoman Empire committed the crime of genocide against the Assyrian people, killing at least 300,000 innocent Assyrians during the time of the First World War;
 Whereas Raphael Lemkin, who coined the term genocide in 1944, drew on the history of the Assyrian Genocide in his seminal work that guided the United Nations Convention on the Prevention and Punishment of Genocide;
 Whereas the Elie Wiesel Genocide and Atrocities Prevention Act of 2018 (Public Law 115–441) establishes that atrocities prevention represents a United States national interest, and affirms that it is the policy of the United States to pursue a United States Government-wide strategy to identify, prevent, and respond to the risk of atrocities by strengthening diplomatic response and the effective use of foreign assistance to support appropriate transitional justice measures, including criminal accountability, for past atrocities;
 Whereas the resilience and endurance of the Assyrian people is still commendable and praiseworthy, despite being victims of an ethnocide that is being continued by the Islamic State;
 Whereas American families continue to feel the effects of the Assyrian Genocide, including families that have never been reunited since;
 Whereas recognition and commemoration of a genocide is critical to efforts to prevent both future genocides and further harm to the group upon which the genocide was committed; and
 Whereas the Assyrian Genocide remains unrecognized by many countries and organizations across the globe, including the United States: Now, therefore, be it
	
 That it is the sense of the House of Representatives that it is the policy of the United States to— (1)commemorate the Assyrian Genocide through official recognition and remembrance;
 (2)reject efforts to enlist, engage, or otherwise associate the United States Government with denial of the Assyrian Genocide or any other genocide;
 (3)call upon the Republic of Turkey to officially recognize the Assyrian Genocide; and (4)encourage education and public understanding of the facts of the Assyrian Genocide, including the United States role in the humanitarian relief effort, and the relevance of the Assyrian Genocide to modern-day crimes against humanity.
			